Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding recently amended claims 1 and 12, the phrase “structured collection of such codes” is not supported by the specification.  In this regard, in amendment filed 8/3/2022, applicant fails to point to the specification for support for “structured collection of such codes.”   Applicant is requested to delete “structured collection of such codes” from claims 1 and 12.    
Claims 2-11 do not correct the deficiencies of claim 1.  Claims 13-22 do not correct the deficiencies of claim 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding recently amended claims 1 and 12, the metes and bounds of the present invention cannot be determined because the phrase “structured collection of such codes” is not supported by the specification.  Specifically, in amendment filed 8/3/2022, applicant fails to point to the specification for support for “structured collection of such codes.”  The broadest reasonable interpretation will be given to phrase “structured collection of such codes” according to the understanding of one of ordinary skill in the art.  Claims 2-11 do not correct the deficiencies of claim 1.  Claims 13-22 do not correct the deficiencies of claim 12. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia (US 2014/0244834) in view of Dong (US 2014/0344269) in view of Xu (US 9,569,801) in view of Ibbotson (US 2003/0135430) in view of Krishna (US 2014/0156712) in view of Hershberg (US 2015/0006696) in view of Hamilton (US 2009/0089364) and further in view of Yacoub (US 2016/0205097).   
Regarding claim 1, Guedalia discloses:
a collection of physical objects organized and displayed under control of an individual or a specific enterprise;
	Guedalia [0086] More particularly, according to various aspects of the disclosure, the method 800 shown in FIG. 8 may initially include detecting and registering various devices and/or other physical objects into the IoT network at block 810, wherein a supervisor device associated with the IoT network may detect and register one or more IoT devices, one or more non-IoT devices, and/or other suitable physical objects that are coupled to otherwise used in the controlled IoT network at block 810.

a structured, network-connected data repository storing, as a virtual object, at least a name and a description of each physical object in the collection of physical objects, each virtual object associated with a unique Social Identity of Objects (SIO) code from a structured code of such codes; 
	Guedalia [0086]  For example, in one embodiment, the universal vocabulary may express attributes associated with a particular IoT device according to schema elements that may include, among other things, a globally unique identifier, make, model, type, and version attributes, supported inputs (e.g., voltage, amperage, gallons, BTUs, etc.), supported outputs (e.g., watts, temperature, area-units, volume-units, speed, etc.), supported capabilities (e.g., start, stop, shutdown, hibernate, standby, reset, introduce, etc.), and supported communication methods (e.g., Bluetooth, Wi-Fi, Infrared, Near-Field Communication, Shortwave Radio, etc.). Furthermore, the state information associated with the IoT device may indicate whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, or any other suitable information that may relate to the status associated with the IoT device.
Guedalia discloses the elements of the claimed invention as noted but arguably does not disclose a name of the physical object. However, Dong discloses:	
	Dong claim 1, A device comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a first sensory data with first attributes comprising a first time attribute, a first location attribute, and a first type attribute; and creating a first name for the sensory data based on the first time attribute, the first location attribute, and the first type attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Dong for the purpose of including a name to uniquely identify the physical object.   

a network-connected server coupled to the data repository and having a processor executing software from a non-transitory medium, the software providing interactive interfaces to registered members operating network-connected computerized appliances, each member, by registering, being automatically associated with a unique SIO code from the structured collection of codes;
Guedalia discloses the elements of the claimed invention but does not disclose above limitation.  However, Xu discloses: 
	Xu col 8, lines 15-20 FIG. 2 depicts one implementation 200 of global user identifier, network abstraction identifiers and game identifiers. Global user identifier 205 may be a piece of data that represents a particular user across multiple social networking platforms and across multiple online games. A particular user's global identifier, e.g., “17,” typically is the same regardless if that user is logged via social network server 26a, e.g., Facebook, or via social network server 26b, e.g., Google+.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Xu for the purpose of assigning a global identifier to a user such that the user can log-in to social servers such as Facebook and Google+ with the global identifier.  

one or more agents of the individual or specific enterprise, authorized to interact in specific ways with the data repository, each individual agent associated with a unique SIO code from the structured collection of codes; 
Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ibbotson discloses:
	Ibbotson [0033] A global search index 22 includes all the search terms that apply to objects held within the global object database 29. These objects are all retrievable resources and may include audio, image, video, text and any other multimedia object. The contents of the global search index 22 will include a set of terms authored by expert curators with particular knowledge of the objects held within the global object database 29. The global search index 22 is part of a search engine and may be stored on the server, which holds the search engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Ibbotson for the purpose of authorizing expert curators to act on a global object database.  
Arguably, Ibbotson discloses each individual agent associated with a unique SIO code.  However, Krishna discloses: 
	Krishna [0045] This use of the change mode command sets the enable/disable program execution attribute 216. A directory called "myDir" is granted access to support program attachment. More refinements may be performed to grant this access to selected users. For example, the change mode command may be modified to accept one or more user identifiers, and user identifiers provided within the change mode command may be granted access to attach programs to directories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Krishna for the purpose of determining changes to a directory based on the user identifier.  

a broad variety of image, textual and audio information, entered into the data repository as digital files by the registered members operating network-connected computerized appliances, each instance of information entered associated automatically, when entered, with a unique SIO code, and associated by the member entering, by SIO codes, with individual ones of the physical objects in the collection of physical objects;
Guedalia discloses the elements of the claimed invnetion as noted but does not disclose above limitation.  However, Hershberg discloses:
	Hershberg [0031] In one or more implementations, user-readable text broadcast by an Internet of Things device is mapped to semantic tags or other semantic data that has meaning in an Internet of Things environment. In one or more implementations, a peer-to-peer (P2P) service module allows associated IoT devices to broadcast their presence in a manner that is not meant to be understood by a computer. Instead, the broadcasts are meant to be displayed to the user, understood by the user, and meaningful to the user on the IoT device, for example, in the form of human-readable communications such as text, images, video, audio, haptics, and the like. That is, the computer may not understand what is being broadcast by the IoT devices because the broadcasts do not have message codes or the kind of identification that messages typically utilize in machine-to-machine and/or programmatic communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Hershberg for the purpose of associating text, images, video audio and haptics with an IoT device.    
Arguably, Hershberg discloses each instance of information entered associated automatically, when entered, with a unique SIO code.  However, Hamilton discloses:
	Hamilton claim 6, further comprising associating the attribute file with one of a universal unique identifier (UUID), an avatar, a region or an object in the virtual universe. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Hamilton for the purpose of associating the attribute file with a universal unique identifier (UUID) and object in the virtual universe.   

wherein a portion of the broad variety of image, textual and audio information defined by association with a particular one of the physical objects in the collection of physical objects comprises one or more of history, stories and opinions regarding the particular one of the physical objects in the collection of physical objects, the history, stories and opinions associated by SIO codes with the members contributing the history, stories and opinions, the changing collection of information over time defining an evolving social identity of the particular one of the physical objects in the collection of physical objects.  Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yacoub discloses:
	Yacoub [0043] In 315, the registration service generates a DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device. The DNS record can include a TLSA or SMMEA record in a zone file for the qname and public key to be stored. The attribute file contains relevant information that describes the IoT device or the component of the IoT device, for example, model, firmware, date of creation, etc. The authorization file contains information on rights and ownership of the IoT device of component of the IoT device. For example, if the second entity 365 manufactures the first entity 350, the authorization file can include information that identifies the second entity 365 as the owner and the rights the second entity 365 has relative to the first entity 350.
Yacoub [0044] In 320, the registration service can receive a request to transfer ownership of the IoT device or the component of the IoT device. For example, as illustrated in FIG. 3B, the second entity 355 can transfer ownership to the third entity 360.
Yacoub [0045] In 325, the registration service can update the DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device. For example, the registration service 365 can update the DNS record, an authorization file and an attribute file to reflect that the first entity 350 has been transferred to the third entity 360 from the second entity 355.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Yacoub for the purpose of generating a DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device.

Regarding claim 2, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses wherein the one or more individual agents enter at least a name and a description of each physical object in the collection of physical objects, each physical object in the collection associated with a unique Social Identity of Objects (SIO) code on entry.
Ibbotson [0033] A global search index 22 includes all the search terms that apply to objects held within the global object database 29. These objects are all retrievable resources and may include audio, image, video, text and any other multimedia object. The contents of the global search index 22 will include a set of terms authored by expert curators with particular knowledge of the objects held within the global object database 29. The global search index 22 is part of a search engine and may be stored on the server, which holds the search engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Ibbotson for the purpose of authorizing expert curators to act on a global object database.  
Arguably, Ibbotson discloses each individual agent associated with a unique SIO code.  However, Krishna discloses: 
	Krishna [0045] This use of the change mode command sets the enable/disable program execution attribute 216. A directory called "myDir" is granted access to support program attachment. More refinements may be performed to grant this access to selected users. For example, the change mode command may be modified to accept one or more user identifiers, and user identifiers provided within the change mode command may be granted access to attach programs to directories.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Official Notice.
Regarding claim 3, the combination of of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein names and descriptions are uploaded to the system individually or in batches.  However, Official Notice is taken that above limitation is well-known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation for the purpose of storing names and descriptions in the virtual system.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub
Regarding claim 4, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses further comprising a search function enabling agents to search the database using a variety of search criteria.
Ibbotson [0004] Search engines are programs that search for keywords and phrases in the objects themselves or in descriptions of objects. On the Internet, a search engine program may search a single web site or may search across many sites using agents such as spiders to gather lists of available files and documents and store these lists in databases that users can search by keyword. Most search engines reside on a server.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Shaw (US 5,801,067) and further in view of Kuznetsov (US 2016/0156642) and further in view of So (US 9,242,472) and further in view of Kimchi (US 2004/0098378) and further in view of Samaddar (US 9,519, 683).     
Regarding claim 5, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub 
discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub 
discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar and further in view of Jain (US 2009/0003355).     
Regarding claim 6, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar discloses the elements of the claimed invention as noted but does not disclose further comprising digital tools enabling agents of the museum to organize and publish collections of media files associated with individual ones of the museum objects, and to enhance the published collections with added descriptive and promotional content.  However, Jain discloses:
Jain [0031] The data packet 104 can also include other promotional content, such as a photograph or product/service description, that can be provided by the advertiser to the publisher to facilitate promoting the product/service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar to obtain above limitation based on the teachings of Jain for the purpose of promoting the product/service. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Pregueiro (US 2015/0248429). 
Regarding claim 7, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose further comprising a search function enabling registered members who are not agents of the museum to search the database using a variety of search criteria.  However, Pregueiro discloses:
	Pregueiro [0022] In addition to the aforementioned software application types, the application 110 may represent a document management system operated by an enterprise to allow its employees, members or other associates to search for documents and other content items maintained by the enterprise. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Pregueiro for the purpose of enabling members to search for documents and other content items maintained by the enterprise. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro and further in view of Shaw and further in view of Kouznetsov and further in view of So and further in view of Kimchi and further in view of Samaddar.         
Regarding claim 8, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose:
wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Lolli (US 2014/0030688).
Regarding claim 9, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein registered members provide a profile including contact information, and are enabled to elect to keep profile information private, or to share the information publically.  However, Lolli discloses:
Lolli [0080] [0081] Members can choose to receive alerts, which may be electronic communications, when: [0082] 1. Certain people recommend--Each user's public profile will have `Alert me when this person recommends` link, which the member has to click and subscribe to this user's recommendation activities [0083] 2. These subjects have recommendations--Similarly, all subjects will have an `Alert me when this subject has recommendations` link. A member signs up for alerts on an existing pyramid, including one which s/he may be part of. A member can set an alert for future subjects. [0084] In some embodiments this is visualized similar to RSS feeds. [0085] Members will also have alerts when their friends have invited them to make recommendations and they are yet to respond. This feature is a part of the member's private profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Lolli for the purpose of creating a member’s private profile.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Lolli and further in view of Dhar (US 9,965,796).  
Regarding claim 10, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Lolli discloses the elements of the claimed invention as noted but does not disclose further comprising a communication system whereby registered members may communicate with other registered members.  However, Dhar discloses:
	Dhar col 1, lines 10-20, Social networks enable connections between members (including people, businesses, and other entities) and have become extremely popular as Internet websites in recent years. In particular, social network websites allow registered members to openly communicate and efficiently share information with other registered members. Such information sharing includes indicators of members (users) own tastes in various areas, such as music, literature, entertainment, sports, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and further in view of Lolli to obtain above limitation based on the teachings of Dhar for the purpose of allowing registered members to openly communicate.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Lolli and Dhar and further in view of Tapley (US 10,586,274)   
Regarding claim 11, the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Lolli and Dhar discloses the elements of the claimed invention as noted but does not disclose wherein the communication system suggests communication between specific registered members based in part on tracked commonality of activity of registered members in the system.  However, Tapley discloses:
	Tapley col 12, lines 30-45, In FIG. 7B, a feed interest menu comprising one or more categories of feed interests (e.g., All interests, Womens Denim, Shriek Chic) can be displayed on the display screen 710. The feed interest menu can be tailored specifically for the user based on one or more input signals related to the user. These input signals may the user's behavioral history with respect to one or more specified websites or online service, which may include, but is not limited to, the user's history of browsing, watching, liking, sharing, bidding, or purchasing items or other online content. The input signals may also include contextual signals indicating a certain context that the user is in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton, Yacoub, Lolli and Dhar to obtain above limitation based on the teachings of Tapley for the purpose of providing a feed interest menu comprising one or more categories of feed interests. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia, Ibbotson, Krishna, Xu, Karelin (US 2009/0271247) in view of Hershberg, in view of Hamilton and further in view of Yacoub.            
Regarding claim 12, Guedalia discloses: 
creating a data repository comprising virtual objects as names and descriptions of physical objects in a collection of physical objects organized and displayed under control of a specific enterprise or an individual, 
Guedalia [0086] More particularly, according to various aspects of the disclosure, the method 800 shown in FIG. 8 may initially include detecting and registering various devices and/or other physical objects into the IoT network at block 810, wherein a supervisor device associated with the IoT network may detect and register one or more IoT devices, one or more non-IoT devices, and/or other suitable physical objects that are coupled to otherwise used in the controlled IoT network at block 810.

the names and descriptions entered by agents of the enterprise;
Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ibbotson discloses:
Ibbotson [0033] A global search index 22 includes all the search terms that apply to objects held within the global object database 29. These objects are all retrievable resources and may include audio, image, video, text and any other multimedia object. The contents of the global search index 22 will include a set of terms authored by expert curators with particular knowledge of the objects held within the global object database 29. The global search index 22 is part of a search engine and may be stored on the server, which holds the search engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Ibbotson for the purpose of authorizing expert curators to act on a global object database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Ibbotson for the purpose of creating a global search index that includes all the search terms that apply to objects held within the global object database. 
  
Arguably, Ibbotson discloses each individual agent associated with a unique SIO code.  However, Krishna discloses: 
	Krishna [0045] This use of the change mode command sets the enable/disable program execution attribute 216. A directory called "myDir" is granted access to support program attachment. More refinements may be performed to grant this access to selected users. For example, the change mode command may be modified to accept one or more user identifiers, and user identifiers provided within the change mode command may be granted access to attach programs to directories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Krishna for the purpose of determining changes to a directory based on the user identifier.  

assigning to each virtual object on entry a unique SIO code from a structured collection of such codes; 
Guedalia [0086]  For example, in one embodiment, the universal vocabulary may express attributes associated with a particular IoT device according to schema elements that may include, among other things, a globally unique identifier, make, model, type, and version attributes, supported inputs (e.g., voltage, amperage, gallons, BTUs, etc.), supported outputs (e.g., watts, temperature, area-units, volume-units, speed, etc.), supported capabilities (e.g., start, stop, shutdown, hibernate, standby, reset, introduce, etc.), and supported communication methods (e.g., Bluetooth, Wi-Fi, Infrared, Near-Field Communication, Shortwave Radio, etc.). Furthermore, the state information associated with the IoT device may indicate whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, or any other suitable information that may relate to the status associated with the IoT device.
Guedalia discloses the elements of the claimed invention as noted but arguably does not disclose a name of the physical object. However, Dong discloses:	
	 
registering members to the system through a network-connected server coupled to the data repository and having a processor executing coded instructions from a non-transitory medium
the coded instructions enabling registration of members operating network-connected computerized platforms 
Xu col 8, lines 15-20 FIG. 2 depicts one implementation 200 of global user identifier, network abstraction identifiers and game identifiers. Global user identifier 205 may be a piece of data that represents a particular user across multiple social networking platforms and across multiple online games. A particular user's global identifier, e.g., “17,” typically is the same regardless if that user is logged via social network server 26a, e.g., Facebook, or via social network server 26b, e.g., Google+.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Xu for the purpose of assigning a global identifier to a user such that the user can log-in to social servers such as Facebook and Google+ with the global identifier.  

each registered member creating a profile and
Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Karelin discloses: 
	Karelin [0056] The webpage may correspond to a community landing webpage of the social-networking community. Further, the webpage may correspond to a community feed webpage of the social-networking community. The webpage may correspond to a user member profile webpage of the registered user member of the social-networking community.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Karelin for the purpose of each registered member creating a profile. 

being assigned a unique SIO code from the structured collection of codes; and 
Xu col 8, lines 15-20 FIG. 2 depicts one implementation 200 of global user identifier, network abstraction identifiers and game identifiers. Global user identifier 205 may be a piece of data that represents a particular user across multiple social networking platforms and across multiple online games. A particular user's global identifier, e.g., “17,” typically is the same regardless if that user is logged via social network server 26a, e.g., Facebook, or via social network server 26b, e.g., Google+.

enabling registered members operating network-connected computerized appliances to enter a broad variety of image, textual and audio information to the data repository as digital files,
Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hershberg discloses: 
Hershberg [0031] In one or more implementations, user-readable text broadcast by an Internet of Things device is mapped to semantic tags or other semantic data that has meaning in an Internet of Things environment. In one or more implementations, a peer-to-peer (P2P) service module allows associated IoT devices to broadcast their presence in a manner that is not meant to be understood by a computer. Instead, the broadcasts are meant to be displayed to the user, understood by the user, and meaningful to the user on the IoT device, for example, in the form of human-readable communications such as text, images, video, audio, haptics, and the like. That is, the computer may not understand what is being broadcast by the IoT devices because the broadcasts do not have message codes or the kind of identification that messages typically utilize in machine-to-machine and/or programmatic communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Hershberg for the purpose of user-readable text broadcast by an Internet of Things device being  mapped to semantic tags or other semantic data that has meaning in an Internet of Things environment.  

each instance of information entered associated automatically, when entered, with a unique code from the structured collection of codes, and associated by the member entering, by such codes, with individual ones of the virtual objects representing physical objects.  Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hamilton discloses:
	Hamilton claim 6, further comprising associating the attribute file with one of a universal unique identifier (UUID), an avatar, a region or an object in the virtual universe. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Hamilton for the purpose of associating the attribute file with a universal unique identifier (UUID) and object in the virtual universe. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Hamilton for the purpose of associating the attribute file with one of a universal unique identifier (UUID), an avatar, a region or an object in the virtual universe.   

a portion of the broad variety of image, textual and audio information defined by association with a particular one of the physical objects in the collection of physical objects comprising one or more of history, stories and opinions regarding the particular one of the physical objects in the collection of physical objects , the history, stories and opinions associated by SIO codes with the members contributing the history, stories and opinions, the changing of information over time defining an evolving social identity of the particular one of the physical objects in the collection of physical objects. 
Guedalia discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Yacoub discloses:  
Yacoub [0043] In 315, the registration service generates a DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device. The DNS record can include a TLSA or SMMEA record in a zone file for the qname and public key to be stored. The attribute file contains relevant information that describes the IoT device or the component of the IoT device, for example, model, firmware, date of creation, etc. The authorization file contains information on rights and ownership of the IoT device of component of the IoT device. For example, if the second entity 365 manufactures the first entity 350, the authorization file can include information that identifies the second entity 365 as the owner and the rights the second entity 365 has relative to the first entity 350.
Yacoub [0044] In 320, the registration service can receive a request to transfer ownership of the IoT device or the component of the IoT device. For example, as illustrated in FIG. 3B, the second entity 355 can transfer ownership to the third entity 360.
Yacoub [0045] In 325, the registration service can update the DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device. For example, the registration service 365 can update the DNS record, an authorization file and an attribute file to reflect that the first entity 350 has been transferred to the third entity 360 from the second entity 355.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Yacoub for the purpose of generating a DNS record, an authorization file and an attribute file for the IoT device or component of the IoT device.

Regarding claim 13, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses wherein the one or more individual agents enter at least a name and a description of each physical object in the collection of physical objects, each physical object in the collection associated with a unique Social Identity of Objects (SIO) code on entry.
Ibbotson [0033] A global search index 22 includes all the search terms that apply to objects held within the global object database 29. These objects are all retrievable resources and may include audio, image, video, text and any other multimedia object. The contents of the global search index 22 will include a set of terms authored by expert curators with particular knowledge of the objects held within the global object database 29. The global search index 22 is part of a search engine and may be stored on the server, which holds the search engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guedalia to obtain above limitation based on the teachings of Ibbotson for the purpose of authorizing expert curators to act on a global object database.  
Arguably, Ibbotson discloses each individual agent associated with a unique SIO code.  However, Krishna discloses: 
	Krishna [0045] This use of the change mode command sets the enable/disable program execution attribute 216. A directory called "myDir" is granted access to support program attachment. More refinements may be performed to grant this access to selected users. For example, the change mode command may be modified to accept one or more user identifiers, and user identifiers provided within the change mode command may be granted access to attach programs to directories.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub and further in view of Official Notice.
Regarding claim 14, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein names and descriptions are uploaded to the system individually or in batches.  However, Official Notice is taken that above limitation is well-known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation for the purpose of storing names and descriptions in the virtual system.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub. 
Regarding claim 15, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub 
Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub discloses further comprising a search function enabling agents to search the database using a variety of search criteria.
Ibbotson [0004] Search engines are programs that search for keywords and phrases in the objects themselves or in descriptions of objects. On the Internet, a search engine program may search a single web site or may search across many sites using agents such as spiders to gather lists of available files and documents and store these lists in databases that users can search by keyword. Most search engines reside on a server.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of 
Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub and further in view of Shaw (US 5,801,067) and further in view of Kuznetsov (US 2016/0156642) and further in view of So (US 9,242,472) and further in view of Kimchi (US 2004/0098378) and further in view of Samaddar (US 9,519, 683).     
Regarding claim  16, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub 
discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar and further in view of Jain (US 2009/0003355).     
Regarding claim 6, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar
    discloses the elements of the claimed invention as noted but does not disclose further comprising digital tools enabling agents of the museum to organize and publish collections of media files associated with individual ones of the museum objects, and to enhance the published collections with added descriptive and promotional content.  However, Jain discloses:
Jain [0031] The data packet 104 can also include other promotional content, such as a photograph or product/service description, that can be provided by the advertiser to the publisher to facilitate promoting the product/service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Shaw,  Kuznetsov, So, Kimchi and Samaddar to obtain above limitation based on the teachings of Jain for the purpose of promoting the product/service. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub and further in view of Pregueiro (US 2015/0248429). 
Regarding claim 18, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose further comprising a search function enabling registered members who are not agents of the museum to search the database using a variety of search criteria.  However, Pregueiro discloses:
	Pregueiro [0022] In addition to the aforementioned software application types, the application 110 may represent a document management system operated by an enterprise to allow its employees, members or other associates to search for documents and other content items maintained by the enterprise. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Pregueiro for the purpose of enabling members to search for documents and other content items maintained by the enterprise. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro       and further in view of Shaw and further in view of Kouznetsov and further in view of So and further in view of Kimchi and further in view of Samaddar.         
Regarding claim 19, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose:
wherein search criteria comprise at least SIO codes.  However, Shaw discloses:
Shaw col 2, lines 25-40, The Saeki Patent discloses a method and apparatus for reading a DX bar code recorded on one side of a photographic film and a frame number bar code on the other side edge of the photographic film. The DX bar codes representative of a film type are printed as a latent image on an edge portion of a negative film (e.g. of 135 type); the DX bar codes being made visible upon development. The frame number bar code is used for searching for a desired frame to obtain additional prints and automatically setting it at the print stage of a printer. Two bar code sensor units are disposed at either side of a photographic film passage. Each of the bar code sensor units has two photosensors disposed perpendicularly to the photographic film feed direction. Each time a photographic film is fed by a constant amount, two signals output from each bar code sensor unit are sampled to read the DX bar code and frame number bar code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro  to obtain above limitation based on the teachings of Shaw for the purpose of using a bar code to search for a desired frame.  

names of objects, 
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kouznetsov discloses:
Kouznetsov [0052] The basic services include, but are not limited to: open by name (opening of the object by its name); reference by name (searching of the object by its name); create object (creating an instance of the object that is accessible within the OS object manager); create object type (creating a new object of a specific type); find handle (searching previously opened descriptor of the object); and insert object (inserting the object of a certain type which makes the object accessible through its handle or name). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Dong, Xu, Ibbotson, Krishna, Hershberg, Hamilton and Yacoub and Pregueiro to obtain above limitation based on the teachings of Kouznetsov for the purpose of opening an object by its name. 

categories of objects, 
The combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, So discloses:
So claim 1. A method comprising: initially receiving a continuous stream of image data captured by a client device; deriving an initial identification of an object within the continuous stream of image data, the initial identification of the object derived from the continuous stream of image data comprising a category of the object; based on the initial identification of the object derived from the continuous stream of image data, searching for information related to the category of the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro to obtain above limitation based on the teachings of So for the purpose of searching for information related to the category of the object.

objects by dates of entry, 
The combination of  Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Kimchi discloses:
	Kimchi [0003] In the Internet, search engines (such as www.AltaVista.com, www.Google.com and others) traverse the Internet looking for information, feeding the index with any new or updated page found. The main limit of such a system is that due to the large size of the Internet, the time it takes for a search engine's spider to complete such a index-updating round can measure in months. When searching highly dynamic information, existing search engines many times return out-of-date index entries, and when searching for newly published information, the long time it takes the spider to locate the new page, by traversing the Information tree link-by-link makes the information unavailable for searching for weeks or months at the time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro to obtain above limitation based on the teachings of Kimchi for the purpose of searching for newly published information.

identity of contributors of individual media files.
The combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Samaddar discloses: 
	Samaddar col 10, lines 30-40 When determining whether to identify the party, process 500 also considers the user's interaction (502b) with content authored by that party. More specifically, in this example, process 500 considers whether the user's pattern of interactions with that content exceed a threshold. This threshold may be pre-set in inference engine 216, or the threshold may be set dynamically based, e.g., on circumstances surrounding the search. For example, if a user is searching specifically for articles by that author, the threshold may be less than if the search is a general search. Process 500 may identify spam accounts and disregard content interactions with those accounts when identifying (502) a party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Pregueiro to obtain above limitation based on the teachings of Samaddar for the purpose of searching specifically for articles by that author.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub and further in view of Lolli. 
Regarding claim 20, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub discloses the elements of the claimed invention as noted but does not disclose wherein registered members provide a profile including contact information, and are enabled to elect to keep profile information private, or to share the information publically.  However, Lolli discloses:
Lolli [0080] [0081] Members can choose to receive alerts, which may be electronic communications, when: [0082] 1. Certain people recommend--Each user's public profile will have `Alert me when this person recommends` link, which the member has to click and subscribe to this user's recommendation activities [0083] 2. These subjects have recommendations--Similarly, all subjects will have an `Alert me when this subject has recommendations` link. A member signs up for alerts on an existing pyramid, including one which s/he may be part of. A member can set an alert for future subjects. [0084] In some embodiments this is visualized similar to RSS feeds. [0085] Members will also have alerts when their friends have invited them to make recommendations and they are yet to respond. This feature is a part of the member's private profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton and Yacoub to obtain above limitation based on the teachings of Lolli for the purpose of creating a member’s private profile.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Lolli and further in view of Dhar.   
Regarding claim 21, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Lolli discloses the elements of the claimed invention as noted but does not disclose further comprising a communication system whereby registered members may communicate with other registered members.  However, Dhar discloses:
	Dhar col 1, lines 10-20, Social networks enable connections between members (including people, businesses, and other entities) and have become extremely popular as Internet websites in recent years. In particular, social network websites allow registered members to openly communicate and efficiently share information with other registered members. Such information sharing includes indicators of members (users) own tastes in various areas, such as music, literature, entertainment, sports, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub and Lolli to obtain above limitation based on the teachings of Dhar for the purpose of allowing registered members to openly communicate.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of         Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Lolli and Dhar and further in view of Tapley.    
Regarding claim 22, the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Lolli and Dhar discloses the elements of the claimed invention as noted but does not disclose wherein the communication system suggests communication between specific registered members based in part on tracked commonality of activity of registered members in the system.  However, Tapley discloses:
	Tapley col 12, lines 30-45, In FIG. 7B, a feed interest menu comprising one or more categories of feed interests (e.g., All interests, Womens Denim, Shriek Chic) can be displayed on the display screen 710. The feed interest menu can be tailored specifically for the user based on one or more input signals related to the user. These input signals may the user's behavioral history with respect to one or more specified websites or online service, which may include, but is not limited to, the user's history of browsing, watching, liking, sharing, bidding, or purchasing items or other online content. The input signals may also include contextual signals indicating a certain context that the user is in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guedalia, Ibbotson, Krishna, Xu, Karelin, Hershberg, Hamilton, Yacoub, Lolli and Dhar to obtain above limitation based on the teachings of Tapley for the purpose of providing a feed interest menu comprising one or more categories of feed interests. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161